DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 10, and 16 is objected to because of the following informalities:  
Claims 1 and 16, under operation D, “values occurring the respective” should read “values occurring of the respective”
Claim 6, line 3, “respect” should read “respective”,
Claim 10, line 3, “ADC” should read “apparent diffusion coefficient (ADC)”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as the claim is currently written it is directed towards software, or “a signal per se”. For example, the broadest reasonable interpretation of “computer program produce” would include software per se. See MPEP 2106.03

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 14-16 recite limitations B-H which are each considered judicial exceptions for the following reasons. Claims 1 and 14-16 specifically recite, “determining, in each case, a frequency value for each parameter class for the sub-area, the frequency value indicating a proportion of the parameter values”. 
The limitation of determining a frequency value for each parameter class, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claim encompasses the user reviewing a parameter map and counting the number of pixels in the sub-area of the parameter map that fall within each parameter class and determining the total percent of area covered by each parameter class. Specifically for claims 14-16 the limitation is performed using a processor or process circuitry but nothing in the claim precludes the step from practically being performed in the mind as set forth above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The additional step of “providing at least two parameter classes, wherein each parameter value is to be assigned to a parameter class”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can think of parameter classes they wish to locate within the parameter map. The additional step of “selecting a sub-area for the examination area”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can view the sub-area and mentally select an area they wish to examine. The additional step of, “determining a heterogeneity indicator for the sub-area based on the frequency values of the parameter classes”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can choose the largest frequency value determined as the heterogeneity score. The additional step of, repeating operations C, D, and E”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user mentally repeats they step they already performed above for a different sub-area. The additional step of, “statistically evaluating the heterogeneity indicator of the sub-area and the further heterogeneity indicators of the further sub-areas to ascertain a statistical homogeneity value”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can review the determined heterogeneity indicators, compare them to each other and determine a mean value of the heterogeneity indicators to represent the homogeneity value. Lastly, the additional step of, “providing the statistical homogeneity value as a biomarker”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can simply mentally note the determined homogeneity value is the biomarker representing the parameter map.
This judicial exception is not integrated into a practical application. The additional step of claims 1 and 14-16 is a step where the parameter map is provided which is considered data gathering. The additional step of storing the program in a memory of claims 14-16 is recited such that it amounts to mere instruction for performing the process on a generic computer element. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of providing the parameter map is recited at a high level of generality and is well-understood, routine, and conventional activity in the field as recognized by the court decisions listed in MPEP 2106.05(d). 
Claim 2 further limits the mental process of selecting sub-area for examination. The claim does not recite additional elements. 
Claim 3 further limits the provided parameter map by providing example of the map that can be provided. Claim 3 also further limits the selecting a sub-area for examination. The claim does not recite additional elements. 
Claim 4 further limits the determining of the frequency values and heterogeneity indicators by providing examples for when the values should be determined. The claim does not recite additional elements. 
Claims 5-7 further limits the heterogeneity indicator by providing example of the indicator used. The claim does not recite additional elements. 
Claim 8 recites the additional element of, “establishing a diagnosis and/or therapy monitoring based on the biomarker”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the user can compare the biomarker value to a table to determine the diagnosis or therapy needed.
Claims 9-11 further limit the provided parameter map and the determined parameter classes by providing examples for the map and values. The claim does not recite additional elements. 
Claim 12 further limits the provided parameter map by providing examples for what the parameter map should be based on. The claim does not recite additional elements. 
Claim 13 recites the additional step of “providing the biomarker in the electronic form as a data file”, which is a step that is recited such that it amounts to mere instruction for performing the process on a generic computer element.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites the limitation “the further sub-areas…merge into one another by displacement” which fails the written description requirement. There does not appear to be sufficient support in the specification for the merging of the sub-areas. [0028] of the specification only discloses shifting the sub-areas not merging the sub-areas into one another. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14-16 recites the limitation "each parameter value" in lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite multiple parameter values being acquired. Line 2 only previously recites “a parameter value”
Claims 1 and 14-16 recites the limitation "a proportion of the parameter values" in lines 8 and 12.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite multiple parameter values being acquired. Line 2 only previously recites “a parameter value”
Claim 2  recites the limitation, “sub-areas…merge into one another by displacement” which is considered indefinite. It is not clear to the examiner what is meant by the term “merge into” (do the sub-areas then become the same after the merge or are they so close that they only bump into one another) and whether all of the sub-areas merge into one another or if only specific sub-areas merge. 
Claim 4 recite the limitation “wherein execution of operations D) and E) is omitted in response to the property map indication the presence of the property for a minimum number of voxels” which is considered indefinite. It is not clear to the examiner how only operations D and E will be omitted when operations F, G, and H rely on the outcomes of operations D and E.
Claim 11 recites the limitation “the first parameter class of the three parameter classes comprises parameter values up to a maximum of 800 and the third parameter class of the three parameter classes comprises parameter values of at least 950” which is considered indefinite. It is not clear to the examiner what the units of the values 800 and 950 are or if the values represent the ADC value or a different value.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 fails the infringement test because the claim does not include every limitation included in the claim from which the claim depends. Claims 4 specifically recites omitting steps D and E from claim 1 and therefore does not include every limitation recited in claim 1. See MPEP 608.01(n)(III).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Chukka et al. (US 20150347702, hereinafter Chukka).
Regarding claim 1, Chukka teaches a method for generating a biomarker quantifying spatial homogeneity of a medical parameter map (Abstract, the prognosis score is considered to be the generated biomarker), wherein the parameter map in each case has a parameter value for a plurality of voxels mapping an examination area ([0127] discloses the image (parameter map) represents a breast cancer sample which is considered the examination area. [0129] discloses the image represents voxels having an intensity value which represents the parameter value), the method comprising:
A) providing the parameter map (step 108 in fig. 5 and [0102] disclose obtaining images of the breast cancer sample); 
B) providing at least two parameter classes, wherein each parameter value is to be assigned to a parameter class (108 in fig. 5 and [0102] disclose the sample is used to detect ER, HER2, Ki-67, and PR and that each is detected or measured within the image. [0093]-[0095] the presence of a positively stained cell is considered to be the presence of the parameter. If the cell is not stained positive the cell is considered to not be representative of the parameter); 
C) selecting a sub-area of the examination area (110 in fig. 5 and [0102] discloses selecting at least two field-of-view (FOV) for each of the parameter classes, but the number of FOV’s can be more); 
D) determining, in each case, a frequency value for each parameter class for the sub- area, the frequency value indicating a proportion of the parameter values occurring the respective parameter class in the sub-area (111 in fig. 5 and [0102] disclose measuring/detecting each of the parameter classes within each FOV. [0083] and [0096] discloses a percent positivity score is determined for each of ER, HER2, Ki-67, and PR which represents what frequency of the total area represents each of the parameter values that can then be used to generate the heterogeneity scores. Additionally, [0099] discloses indicating how different protein expression is in the different fields based on a value H which determines how different the protein expression is in each FOV); 
E) determining a heterogeneity indicator for the sub-area based on the frequency values of the parameter classes (113-114 in fig. 5 and [0102] disclose determining a heterogeneity score for each of the parameter classes based on the heterogeneity information for each of the parameter classes); 
F) repeating operations C), D), and E) for at least two further sub-areas to generate further heterogeneity indicators for the at least two further sub-areas, wherein the at least two further sub-areas are at least partially different from one another (113-114 in fig. 5 and [102} disclose determining the heterogeneity score for each of the parameter classes for each FOV where the number of FOV’s can be three or more meaning information for at least two other FOV’s is determined); 
G) statistically evaluating the heterogeneity indicator of the sub-area and the further heterogeneity indicators of the further sub-areas to ascertain a statistical homogeneity value (118 in fig. 5 and [0102], [0106] discloses producing an outputted prognosis score from the heterogeneity scores from each FOV); and 
H) providing the statistical homogeneity value as a biomarker (118 in fig. 5 and [0102] disclose outputting the prognosis score which corresponds to a breast cancer prognosis and is therefore a biomarker).
Regarding claim 2, Chukka teaches the method of claim 1, as set forth above. Chukka further teaches the further sub-areas that are at least partially different from one another merge into one another by displacement (fig. 4A-B show that the FOVs are different from one another and if the tissue were to be displaced the FOVs would merge into one another. Additionally fig. 4A-B shows that the FOVs are shifted from one another as the present applications appears to set forth in [0028]). 
Regarding claim 3, Chukka teaches the method of claim 1, as set forth above. Chukka further teaches a binary property map for the voxels indicating a presence of a property for each voxel ([0129] discloses the voxels each have color values, intensity values or both. The presence of a color or intensity is the presence of a property. Similar to fig. 3 of the present applications drawings, the intensity and color are only present if a parameter is present. Additionally [0091]-[0092] further discloses the regions of the tissue are either positively stained or negatively stained and in [0093] only the positively stained regions are analyzed because they contain one of the parameters.), wherein only voxels having the property are taken into account when the sub-area is selected ([0093]-0094] disclose the scores are based off of the intensity, meaning only voxels with an intensity are taken in to account when determining the score).
Regarding claim 4, Chukka teaches the method of claim 3, as set forth above. Chukka further teaches wherein execution of operations D) and E) is omitted in response to the property map indicating the presence of the property for a minimum number of voxels within the sub-area ([0315] disclose when a marker is homogeneous or not detectable meaning it does not have an intensity the value will fall out of the heterogeneity score and will not be determined for that marker.
Regarding claim 5, Chukka teaches the method of claim 1, as set forth above. Chukka further teaches the heterogeneity indicator comprises a first heterogeneity indicator value corresponding to a greatest frequency value of all frequency values of the parameter classes for the sub-area ([0105] discloses the heterogeneity score is determined for each of the parameter classes. Whichever heterogeneity score is the greatest is considered the first heterogeneity indicator).
Regarding claim 6, Chukka teaches the method of claim 5, as set forth above. Chukka further teaches the heterogeneity indicator comprises a second heterogeneity indicator value whose value is set based on the frequency values of at least two parameter classes in each case ([0105] discloses the heterogeneity score is determined for each of the parameter classes. One of the heterogeneity scores that is not the greatest is considered the second heterogeneity indicator) and respect threshold values ([0311] discloses capping the number of positively stained cells at 10% therefore the difference between the heterogeneity score for the parameter classes cannot be more than 10%).
Regarding claim 7, Chukka teaches the method of claim 6, as set forth above. Chukka further teaches the threshold values for the at least two parameter classes differ by most 20% ([0311] discloses capping the number of positively stained cells at 10% therefore the difference between the heterogeneity score for the parameter classes cannot be more than 10%).
Regarding claim 8, Chukka teaches the method of claim 1, as set forth above. Chukka further teaches establishing a diagnosis and/or therapy monitoring based on the biomarker (120 in fig. 5 and [0102] discloses the breast cancer is prognosed based on the output score. [0333]-[0334] discloses therapies utilized based on the prognosis).
Regarding claim 13, Chukka teaches the method of claim 1, as set forth above. Chukka further teaches providing the biomarker in electronic form as a data file ([0074] discloses the image processing is performed by a computing system meaning the output score is output in electronic form and because the score is then displayed ([0267]-[0268]) it is considered to be a data file.
Regarding claim 14, Chukka teaches a computer program product, which comprises a program and is loadable directly into a memory of a programmable processor, when the program is executed by the processor, controls the processor to generate a biomarker as claimed in claim 1 ([0113] discloses the system comprises a computing system containing stored inputs (program) for implementing the method. Additional fig. 10 and [0114] disclose the method can be implemented on a computer meaning a program with instructions on performing the procedure must be stored within).
Regarding claim 15, Chukka teaches a non-transitory computer-readable storage medium with an executable program stored thereon. that when executed, instructs a processor to perform the method of claim 1 ([0004], “one or more non-transitory computer-readable media that include computer-executable instructions causing a computing system to perform the disclosed methods”).
Regarding claim 16, Chukka teaches an image evaluator adapted to generate a biomarker quantifying spatial homogeneity of a medical parameter map (Abstract, the prognosis score is considered to be the generated biomarker and [0004]-[0005], the computer implementing the method is considered the image evaluator), the parameter map in each case having a parameter value for a plurality of voxels mapping an examination area ([0127] discloses the image (parameter map) represents a breast cancer sample which is considered the examination area. [0129] discloses the image represents voxels having an intensity value which represents the parameter value), the evaluator comprising:
a memory configured to store computer-readable instructions (memory 2320 in fig. 23 and [0341]); and
processing circuitry (the electronic circuitry of computing environment 2300 in fig.. 23) configured to execute the computer-readable instructions stored in the memory ([0340], “system 2300 in which several of the described innovations may be implemented) to:
A) provide the parameter map (step 108 in fig. 5 and [0102] disclose obtaining images of the breast cancer sample); 
B) provide at least two parameter classes, wherein each parameter value is to be assigned to a parameter class (108 in fig. 5 and [0102] disclose the sample is used to detect ER, HER2, Ki-67, and PR and that each is detected or measured within the image. [0093]-[0095] the presence of a positively stained cell is considered to be the presence of the parameter. If the cell is not stained positive the cell is considered to not be representative of the parameter); 
C) select a sub-area of the examination area (110 in fig. 5 and [0102] discloses selecting at least two field-of-view (FOV) for each of the parameter classes, but the number of FOV’s can be more); 
D) determine, in each case, a frequency value for each parameter class for the sub- area, the frequency value indicating a proportion of the parameter values occurring the respective parameter class in the sub-area (111 in fig. 5 and [0102] disclose measuring/detecting each of the parameter classes within each FOV. [0083] and [0096] discloses a percent positivity score is determined for each of ER, HER2, Ki-67, and PR which represents what frequency of the total area represents each of the parameter values that can then be used to generate the heterogeneity scores. Additionally, [0099] discloses indicating how different protein expression is in the different fields based on a value H which determines how different the protein expression is in each FOV); 
E) determine a heterogeneity indicator for the sub-area based on the frequency values of the parameter classes (113-114 in fig. 5 and [0102] disclose determining a heterogeneity score for each of the parameter classes based on the heterogeneity information for each of the parameter classes); 
F) repeat operations C), D), and E) for at least two further sub-areas to generate further heterogeneity indicators for the at least two further sub-areas, wherein the at least two further sub-areas are at least partially different from one another (113-114 in fig. 5 and [102} disclose determining the heterogeneity score for each of the parameter classes for each FOV where the number of FOV’s can be three or more meaning information for at least two other FOV’s is determined); 
G) statistically evaluate the heterogeneity indicator of the sub-area and the further heterogeneity indicators of the further sub-areas to ascertain a statistical homogeneity value (118 in fig. 5 and [0102], [0106] discloses producing an outputted prognosis score from the heterogeneity scores from each FOV); and 
H) provide the statistical homogeneity value as a biomarker (118 in fig. 5 and [0102] disclose outputting the prognosis score which corresponds to a breast cancer prognosis and is therefore a biomarker).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chukka in view of Gillies et al. (US 20170071496, hereinafter Gillies).
Regarding claim 9, Chukka teaches the method of claim 1, as set forth above. Chukka further teaches at least three parameter classed are provided ([0102] disclose the sample is used to detect ER, HER2, Ki-67, and PR). Chukka does not specifically teach each of the three parameter classes indicates a stage of a tumor.
However,
Gillies in a similar field of endeavor teaches at least three parameter classes are provided and each of the three parameter classes indicates a stage of a tumor ([0024], [0113] and fig. 10 discloses color coding an image based on their ADC values. The highest quartile ADC value is green, the lowest quartile is purple and the middle half is neither. The quartiles correlate to whether the tumor is necrotic or hypoxic which are stages of the tumor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chukka to have each of the three parameter classes indicates a stage of a tumor. The motivation to apply the known technique of having the parameter classes correspond to a stage of a tumor of Gillies to the method of Chukka would be to allow for the predictable results clearly representing to the user the current severity of the tumor.
Regarding claim 10, Chukka teaches the method of claim 1, as set forth above. Chukka does not specifically disclose the parameter map comprises at least one of the following values in spatial resolution: - ADC, - T1 relaxation time, - T2 relaxation time, - T2* relaxation time, - proton density, - perfusion parameter, in particular flow rate and/or permeability, - elasticity parameter, and - fat content and/or fat percentage.
However,
Gillies in a similar field of endeavor teaches the parameter map comprises ADC values, T1 relaxation times, T2 relaxation times, T2* relaxation time, and flow rate ([0009] discloses the MRI sequences include ADC values, T1 relaxation times, T2 relaxation times, T2* relaxation time, and flow rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chukka to have the parameter map comprise ADC values, T1 relaxation times, T2 relaxation times, T2* relaxation time, and flow rate. The motivation to apply the known technique of having the parameter map comprise ADC values of Gillies to the method of Chukka would be to allow for the predictable results of being able to analyze the diffusion of water through the cells, thereby allowing the system to more easily determine whether a tumor is present. 
Regarding claim 11, Chukka teaches the method of claim 1, as set forth above. Chukka does not specifically disclose the parameter map is an apparent diffusion coefficient (ADC) map, at least three parameter classes are provided and each of the three parameter classes indicates a stage of a tumor, and the first parameter class of the three parameter classes comprises parameter values up to a maximum of 800 and the third parameter class of the three parameter classes comprises parameter values of at least 950. 
However,
Gillies in a similar field of endeavor teaches the parameter map is an apparent diffusion coefficient (ADC) map ([0009] discloses the MRI image is and ADC map), 
at least three parameter classes are provided and each of the three parameter classes indicates a stage of a tumor ([0024], [0113] and fig. 10 discloses color coding an image based on their ADC values. The highest quartile ADC value is green, the lowest quartile is purple and the middle half is neither. The quartiles correlate to whether the tumor is necrotic or hypoxic which are stages of the tumor), and 
the first parameter class of the three parameter classes comprises parameter values up to a maximum of 800 and the third parameter class of the three parameter classes comprises parameter values of at least 950 ([0135] discloses the low ADC values are less than 1000 but the value is selectable meaning the value can be less. Additionally, fig. 14A shows color coding the ADC values every 200 where the lowest values are less than 200 and the highest values are greater than 1000).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chukka to have the parameter map be an apparent diffusion coefficient (ADC) map, at least three parameter classes are provided and each of the three parameter classes indicates a stage of a tumor, and the first parameter class of the three parameter classes comprises parameter values up to a maximum of 800 and the third parameter class of the three parameter classes comprises parameter values of at least 950. The motivation to make this modification is in order to predict the severity of a tumor, as recognized by Gillies (Abstract).
Regarding claim 12, Chukka teaches the method of claim 1, as set forth above. Chukka does not specifically disclose the parameter map is based on medical image data that includes: magnetic resonance (MR) data, computed tomography (CT) data, and/or positron emission tomography (PET) data.
However,
Gillies in a similar field of endeavor teaches the map is based on MR data ([0009], discloses the images are obtained from MRI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Chukka to have the parameter map be based on MR data. The motivation to apply the known technique of having the parameter map be based on MR data of Gillies to the method of Chukka would be to allow for the predictable results of being able to continuously update images of the region in order to assess potential treatments/therapies outcomes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793